DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Claims 1, 8 are amended; claims 9 and 10 are new; Claims 1 – 10 are currently pending and subject to examination.
 
Response to Arguments
Applicant’s arguments with respect to the art rejection applied to claim 1 – 8 have been considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that Shaffer only collects information for access points, in order to determine hidden access points. Shaffer does not also collect information on wireless endpoints that are user equipment.  For this reason, Shaffer does not collect information on a number of retransmissions and with regard to Marinier, a skilled artisan would not combine the collection of a number of retransmissions as taught by Marinier with 
Examiner’s Response:
Examiner respectfully disagrees with this argument, as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Shaffer discloses in [0024] a wireless network is a type of network where a plurality of nodes communicate over a wireless medium, such as using radio frequency (RF) transmission through the air. For example, a Mobile Ad-Floc Network (MANET) is a wireless ad-hoc network, which is generally considered a self-configuring network of mobile routes and associated hosts connected by wireless links, the union of which forms an arbitrary topology.
Marinier discloses in [0025] that a WTRU includes but is not limited to a user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, or any other type of device capable of operating in a wireless environment.
Thus, it would have been obvious to one of ordinary skill in the art to employ a user terminal. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 20120320768 A1) in view of Marinier et al. (US 20060270426 A1).

Regarding claim 1, Shaffer et al. discloses a method (Shaffer et al., FIG. 14) for controlling a wireless access point (Shaffer et al. [0056] techniques to reduce the impact of hidden nodes in wireless networks by accounting for hidden nodes wireless parameter selection and routing decisions; [0107], hidden neighbor relationships can be identified within the communication network), executed by a control device (Shaffer et al., FIG. 6, central coordinator 150), comprising: 
receiving, from a target wireless access point (Shaffer et al., FIG. 4, node 11), management data (Shaffer et al. FIG. 6, message 640; [0059] the central coordinator may receive neighbor information from a plurality of nodes in a wireless communication network) representative of, for respective wireless end points associated with the target wireless access point, a received signal strength (Shaffer et al. [0056] each node may discover their neighboring nodes, using maximum radio transmission power, and communicates the neighbor information to a central coordinator, the neighbor information includes a received signal strength) and 
of, for respective neighboring wireless access points detected by the target wireless access point, an ID, a received signal strength and a channel used associated with, the neighboring wireless access point (Shaffer et al. [0059] each node can obtain from its neighbors: a unique identity of the transmitting node; the transmit power, Tx, at which the neighbor packet was transmitted; the received signal strength of the neighbor packet; the channel on which the packet was received; an indication of its transmit, receive, and overall channel utilization; the receiver sensitivity at which the neighbor packet was received); 
identifying at least one wireless end point affected by a hidden node problem based on of the corresponding received signal strength (Shaffer et al. [0068] based on this information, the head-end may calculate the path loss between nodes and determine which neighbors are hidden) and 
obtaining, from the identified wireless access points, management data specifying identifiers associated with neighboring wireless access points detected by the identified wireless access points (Shaffer et al. [0059] each node can obtain from its neighbors: a unique identity of the transmitting node; the transmit power, Tx, at which the neighbor packet was transmitted; the received signal strength of the neighbor packet; the channel on which the packet was received; an indication of its transmit, receive, and overall channel utilization; the receiver sensitivity at which the neighbor packet was received); 
identifying at least one potential hidden node based on of the channel used and the received signal strength of a detected neighboring wireless access points (Shaffer et al. [0068] hidden neighbor relationships within the communication network may be identified based on the neighbor information); and 
identifying a hidden node wireless access point in response to determining the hidden node wireless access points (Shaffer et al. [0073] by first determining a number of hidden neighbors for a particular node of the plurality of nodes at various node parameters, the techniques may correspondingly determine a cost function associated with the particular node that is based on the number of hidden neighbors for the particular node) is one of the wireless access points detected by the wireless end point identified as affected by a hidden node problem and one of the identified potential hidden nodes (Shaffer et al. [0073] an optimization utilizes the parameters collected and calculated and introduces a new cost function that is used for optimizing route selection that is derived specifically based on the number of hidden nodes associated with a given node at a given Tx power, channel, and sensitivity). 
Shaffer et al. does not expressly disclose receiving a number of retransmissions associated with the wireless end point and each of the wireless end points being user equipment, which is well known in the art.
Marinier et al., for example, from an analogous field of endeavor (Marinier et al. [0035] Loud packets can be used as a flexible reporting mechanism to help receiving WTRUs optimize their parameters) discloses receiving a number of retransmissions associated with the wireless end point (Marinier et al. [0049] – [0058] the information contained in the loud packet generation request message may indicate one or more of a number of packets re-transmitted within a certain time period, above a specified threshold, the number of received packets that are retransmitted packets within a certain time period, above a specified threshold) and each of the wireless end points being user equipment (Marinier et al. [0025] – a WTRU includes but is not limited to a user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, or any other type of device capable of operating in a wireless environment; [0029] a neighboring WTRU desiring to calculate an estimate of its path loss to the WTRU transmitting the loud packet can do so by simply comparing the signal strength of the received loud packet to the indicated or known transmission power of the loud packet).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a number of retransmissions associated with the wireless end point and each of the wireless end points being user equipment as taught by Marinier et al. with the system of Shaffer et al. in order to calculate an estimate path loss (Marinier et al. [0072]).

Regarding claim 5, Shaffer et al. - Marinier et al. discloses controlling the identified hidden node wireless access point by reducing power (Shaffer et al. [0058] the central coordinator may then optimize node parameters, transmission strength, channels, receiver sensitivity, etc. by taking into account the number of hidden nodes; [0086] the cost function selection algorithm should balance the reduction of power and the capacity of links) and/or changing channel (Shaffer et al., [0090] the goal of the algorithm is to determine which combination of frequencies/channels, transmit power, cost, etc., for each node gives the desired level of performance).

Regarding claim 7, Shaffer et al. - Marinier et al. discloses a non-transitory computer-readable medium storing instructions (Shaffer et al., FIG. 2, memory 240), which when executed by a computer, cause the computer to perform the method Shaffer et al., [0030] the processor may comprise necessary elements or logic adapted to execute the software programs).

Regarding claim 8, Shaffer et al. discloses a wireless access point (Shaffer et al., FIG. 2, head-end device 150), comprising: 
a memory (Shaffer et al., FIG. 2, memory 240) storing computer readable instructions (Shaffer et al., [0030] the memory comprises a plurality of storage locations for storing software programs); and 
a processor (Shaffer et al., FIG. 2, processor 220) configured to read the computer readable instructions (Shaffer et al., [0030] the processor may comprise necessary elements or logic adapted to execute the software programs) in order to, 
receive, from a target wireless access point (Shaffer et al., FIG. 4, node 11), management data (Shaffer et al. FIG. 6, message 640; [0059] the central coordinator may receive neighbor information from a plurality of nodes in a wireless communication network) representative of, for respective wireless end points associated with the target wireless access point, a received signal strength (Shaffer et al. [0056] each node may discover their neighboring nodes, using maximum radio transmission power, and communicates the neighbor information to a central coordinator, the neighbor information includes a received signal strength) and 
of, for respective neighboring wireless access points detected by the target wireless access point, an ID, a received signal strength and a channel used associated Shaffer et al. [0059] each node can obtain from its neighbors: a unique identity of the transmitting node; the transmit power, Tx, at which the neighbor packet was transmitted; the received signal strength of the neighbor packet; the channel on which the packet was received; an indication of its transmit, receive, and overall channel utilization; the receiver sensitivity at which the neighbor packet was received);, 
identify at least one wireless end point affected by a hidden node problem based on the corresponding received signal strength (Shaffer et al. [0068] based on this information, the head-end may calculate the path loss between nodes and determine which neighbors are hidden), and 
obtaining, from the identified wireless access points, management data specifying identifiers associated with neighboring wireless access points detected by the identified wireless access points (Shaffer et al. [0059] each node can obtain from its neighbors: a unique identity of the transmitting node; the transmit power, Tx, at which the neighbor packet was transmitted; the received signal strength of the neighbor packet; the channel on which the packet was received; an indication of its transmit, receive, and overall channel utilization; the receiver sensitivity at which the neighbor packet was received), 
identify at least one potential hidden node based on the channel used and the received signal strength of a detected neighboring wireless access points (Shaffer et al. [0068] hidden neighbor relationships within the communication network may be identified based on the neighbor information), and 
Shaffer et al. [0073] by first determining a number of hidden neighbors for a particular node of the plurality of nodes at various node parameters, the techniques may correspondingly determine a cost function associated with the particular node that is based on the number of hidden neighbors for the particular node) is one of the wireless access points detected by the wireless end point identified as affected by a hidden node problem and one of the identified potential hidden nodes (Shaffer et al. [0073] an optimization utilizes the parameters collected and calculated and introduces a new cost function that is used for optimizing route selection that is derived specifically based on the number of hidden nodes associated with a given node at a given Tx power, channel, and sensitivity). 
Shaffer et al. does not expressly disclose receiving a number of retransmissions associated with the wireless end point and each of the wireless end points being user equipment, which is well known in the art.
Marinier et al., for example, from an analogous field of endeavor (Marinier et al. [0035] Loud packets can be used as a flexible reporting mechanism to help receiving WTRUs optimize their parameters) discloses receiving a number of retransmissions associated with the wireless end point (Marinier et al. [0049] – [0058] the information contained in the loud packet generation request message may indicate one or more of a number of packets re-transmitted within a certain time period, above a specified threshold, the number of received packets that are retransmitted packets within a certain time period, above a specified threshold) Marinier et al. [0025] – a WTRU includes but is not limited to a user equipment (UE), a mobile station, a fixed or mobile subscriber unit, a pager, or any other type of device capable of operating in a wireless environment; [0029] a neighboring WTRU desiring to calculate an estimate of its path loss to the WTRU transmitting the loud packet can do so by simply comparing the signal strength of the received loud packet to the indicated or known transmission power of the loud packet).

Claims 2 – 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al. (US 20120320768 A1) in view of Marinier et al. (US 20060270426 A1), as applied to claim 1, further in view of Nandagopalan et al. (US 20070242621 A1).

Regarding claim 2, Shaffer et al. as modified by Marinier et al. discloses the identifying at least one wireless end point affected by a hidden node problem comprises determining whether the corresponding number of retransmissions is above a second threshold (Marinier et al. [0049] – [0058] the information contained in the loud packet generation request message may indicate one or more of a number of packets re-transmitted within a certain time period, above a specified threshold, the number of received packets that are retransmitted packets within a certain time period, above a specified threshold).
Shaffer et al. - Marinier et al. do not expressly discloses whether the corresponding received signal strength is below a first threshold.
et al. for example from a similar field of endeavor (Nandagopalan et al. [0046] by dynamically adjusting transmit power as well as the thresholds used by nodes to detect transmission from other nodes, greater numbers of transmissions can occur simultaneously without causing interference) suggests determining whether the corresponding received signal strength is below a first threshold (Nandagopalan et al. [0047] Node information can include a node address, RSSI and any other information related to a particular node; [0050] the system can include a threshold component that dynamically determines a carrier-sensing threshold and can utilize neighbor information obtained by the node component to determine an appropriate carrier-sensing threshold to optimize area throughput).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining whether the corresponding received signal strength is below a first threshold as taught by Nandagopalan et al. with the combined system of Shaffer et al. - Marinier et al. in order to predict interference from hidden nodes as a function of the neighbor information (Nandagopalan et al. [0050]).

Regarding claim 3, Shaffer et al. - Marinier et al. - Nandagopalan et al. discloses the identifying at least one potential hidden node comprises, for a neighboring wireless access point using a same channel as the target wireless access point (Shaffer et al. [0087] each node within a particular group is configured to communicate on the same channel as the other nodes in the same group), determining whether the Nandagopalan et al. [0058] the transmission range is defined as the range where the signal power at the receiver is above a certain threshold for proper decoding of the frame).  The motivation is the same as in claim 2.

Regarding claim 4, Shaffer et al. - Marinier et al. - Nandagopalan et al. discloses the identifying at least one potential hidden node comprises, for a neighboring wireless access point using a different channel than the target wireless access point (Shaffer et al. [0087] each node may be configured on a different channel where nodes 21 and 22 are communicating on different channels, such that if node 22 communicates to node 12 on channel "f.sub.2", then node 21's communication to node 11 on channel "f.sub.1" will not result in a collision), determining whether the received signal strength of the neighboring wireless access point is above a fourth threshold which depends on a channel separation (Shaffer et al. [0088] a packet from node 21 with signal 910 may be above the sensitivity level 920 of node 11, while a packet from node 22 with signal 930 may end up below the sensitivity level 920 of node 11).

Regarding claim 6, Shaffer et al. - Marinier et al. do not expressly discloses after controlling the identified hidden node wireless access point, checking whether the identified wireless end point is still affected by a hidden node problem, in function of the corresponding received signal strength and the number of retransmissions.
et al. for example from a similar field of endeavor (Nandagopalan et al. [0095] a carrier sensing threshold (CST) can be computed whenever an access point generates an RTS frame for a destination MAP) suggests after controlling the identified hidden node wireless access point, checking whether the identified wireless end point is still affected by a hidden node problem, in function of the corresponding received signal strength and the number of retransmissions (Nandagopalan et al. [0098] a determination can be made as to whether there are additional hidden nodes to process.  If yes, the process returns to where RSSI information for the next hidden is obtained).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine after controlling the identified hidden node wireless access point, checking whether the identified wireless end point is still affected by a hidden node problem, in function of the corresponding received signal strength and the number of retransmissions as taught by Nandagopalan et al. with the combined system of Shaffer et al. - Marinier et al. in order to predict interference from all potentially hidden nodes (Nandagopalan et al. [0098]).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mishra et al. (US 20100080183 A1) is cited to show a method for scheduling a packet for transmission in a wireless local area network can be used to account for hidden and/or exposed terminals including determining whether the packet is to be transmitted to a computing device through a wireless access point that is in conflict with at least one other computing device associated with a different access point. 
Madan et al. (US 20140036691 A1) is cited to show detection of Hidden nodes by a Wi-Fi network manager that can collect information regarding the APs, their associated clients, and whether the APs and their clients can hear and decode packets from each other and determining whether there is a conflicting packet scheduled to be transmitted for any conflicting computing devices associated with a different access points and scheduling the packet for transmission based on any conflicting packets, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lionel Preval/Examiner, Art Unit 2416